In an action, inter alia, to recover damages for negligence, the defendants Fimor Construction & Development Corp. and WCHFimor Construction Corp. appeal from an order of the Supreme Court, Kings County (Kramer, J.), dated March 12, 2012, which denied their motion to disqualify the plaintiffs expert witness.
Ordered that the order is affirmed, without costs or disbursements.
The appellants failed to establish a sufficient basis for disqualifying the plaintiffs expert witness. The record demonstrated that the expert was originally and continuously retained on the plaintiffs behalf, such that no confidential relationship existed between the plaintiffs expert and any defendants in this action (see Roundpoint v V.N.A., Inc., 207 AD2d 123 [1995]; see generally Berkowitz v Berkowitz, 176 AD2d 775 [1991]; cf. Mancheski v Gabelli Group Capital Partners, Inc., 22 AD3d 532, 534 [2005]; Matter of Walden Fed. Sav. & Loan Assn. v Village of Walden, 212 AD2d 718, 719 [1995]). No other basis for finding a conflict of interest was presented. Accordingly, the appellants’ motion to disqualify the plaintiff’s expert witness was *674properly denied. Skelos, J.E, Dillon, Dickerson and Austin, JJ., concur.